Citation Nr: 0531118	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-02 010	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for a skin condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1969.  Service in Vietnam is indicated by the 
evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from June 2002 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The veteran 
subsequently relocated to Oklahoma, and original jurisdiction 
over his claims file was transferred to the RO in Muskogee, 
Oklahoma.

Procedural history

In December 2001, the Los Angeles RO received the veteran's 
service connection claim for peripheral neuropathy and a skin 
condition.  The claim was denied by the June 2002 rating 
decision, and the veteran appealed.  

A claim for service connection for PTSD was added in January 
2003.  The claim was subsequently denied by the February 2004 
rating decision, and an appeal of that decision was also duly 
perfected.

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) at a videoconference hearing in June 
2005.  A transcript of this hearing has been associated with 
the veteran's VA claims folder.  

The issues of service connection for peripheral neuropathy 
and a skin condition are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During his service, the veteran did not engage in combat 
with the enemy.

2.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for PTSD.  In substance, 
he contends that this condition is the result of stressful 
experiences in service.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the November 2004 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, letters were sent to the veteran in 
September and December 2003, which were specifically intended 
to address the requirements of the VCAA.  The September 2003 
letter from the RO specifically notified the veteran that to 
support a claim for service connection, the evidence must 
show "an injury in military service or a disease that began 
in or was made worse during military service, or an event in 
service causing injury or disease;" "a current physical or 
mental disability;" and "a relationship between your 
current disability and an injury, disease, or event in 
military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
September 2003 VCAA letter, the veteran was informed that VA 
was responsible for obtaining "[r]elevant Federal records" 
including "service records, VA Medical Center records and 
records from other Federal agencies, such as the Social 
Security Administration."  He was further advised that VA 
would make "reasonable efforts" to obtain "[r]elevant 
records not in the custody of a Federal department or 
agency" including records from "State or local governments, 
private medical care providers, current or former employers, 
and other non-Federal governmental sources."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The September 2003 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  This letter 
also instructed the veteran to provide "reports from private 
physicians, if any, who have treated you for this condition 
since discharge."  The veteran was also instructed to 
"furnish the date(s) and place(s) of any VA medical 
facilities in which he was treated."  The September 2003 
letter also included a PTSD questionnaire which the veteran 
was instructed to complete and return to the RO to aid in 
stressor verification efforts.

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The September 2003 letter advised the veteran to "[s]end any 
treatment records" relating to his PTSD and the December 
2003 letter instructed him to "[s]end [any] verification 
that you engaged in combat."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his service 
connection claim for PTSD in February 2004.  Therefore, there 
is no prejudice to the veteran in proceeding to consider his 
claim on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records, extensive VA and private treatment records, and the 
veteran's response to a PTSD questionnaire.  The veteran and 
his representative have not identified any outstanding 
evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and present 
testimony before the undersigned VLJ via videoconference 
hearing in June 2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2004); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2004).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 
10 Vet. App. at 142 (1997).

Analysis

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2004).

In the instant case, the veteran has multiple PTSD diagnoses, 
each of which relate his current symptomatology to various 
stressful events in service.  Therefore, elements (1) and (3) 
of 38 C.F.R. § 3.304(f) have been met.  The crucial element 
in this case is element (2), relating to in-service 
stressors.  

The Board notes at the outset that the veteran did not 
receive any decorations or awards indicative of combat 
status, and his service personnel and medical records are 
negative for any indication of combat status or combat 
injuries.  The veteran was evidently involved in setting up 
and maintaining radio relay equipment, a specialty which is 
not ordinarily associated with combat.

The Vietnam Service Medal awarded to the veteran was awarded 
to all members of the Armed Forces of the United States 
serving at any time between July 4, 1965 and March 28, 1973 
in Thailand, Laos, or Cambodia or the airspace thereover in 
direct support of operations in Vietnam.  As such, it is not 
indicative of combat status.  Similarly, the Republic of 
Vietnam Campaign Medal was awarded to all service personnel 
within the cited theater, and it, too, is not determinative 
of combat participation. See Army Regulation 672-5-1, 28.  

The Board accordingly finds that combat status has not been 
demonstrated in this case.  Since combat status has not been 
demonstrated, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressors.  
See Moreau, supra.  Therefore, to substantiate the claim, the 
record must contain service records or other credible 
evidence which supports and does not contradict the veteran's 
testimony.  

The Board observes at this juncture that the veteran has been 
less than specific concerning his alleged stressors.  In his 
PTSD questionnaire, the veteran reported several instances in 
which he allegedly came under rocket attack and/or sniper 
fire in Vietnam.  However, the veteran was unable to provide 
any detail regarding these attacks, the name of anyone killed 
or injured (or even if casualties were sustained), or the 
approximate dates.  He also was unable to give the alleged 
location of these incidents, with the exception of one which 
he contends took place at "Landing Zone Center".  Again, no 
dates were provided to facilitate stressor verification 
efforts.

The veteran also reported being involved in a friendly fire 
incident in which he and a group of other soldiers fired on a 
South Vietnamese unit returning to base after being out on 
patrol.  As with his reports of sniper and rocket attacks, no 
specific location was provided and the veteran listed the 
date as "about 1968."  The same is true of the veteran's 
report of an instance in which his position was allegedly 
overrun.  Despite what would appears to be a rather dramatic 
episode, the veteran reported that he "can't remember" the 
location and that such occurred "about 1968."  

The Board observes that without a location of these 
incidents, the names of anyone killed or wounded, and no real 
date range, any attempt to verify these stressors would be an 
exercise in futility.  Indeed, because of the veteran's vague 
responses to the RO's request for details concerning his 
alleged stressors, he has thwarted any possibility of 
obtaining information that may serve to corroborate these 
events.

Another stressor identified by the veteran involves an 
incident in which the veteran contends he opened fire on 
unarmed civilian children who were allegedly attempting to 
steal water cans.  The veteran was equally vague surrounding 
the details of this incident, indicating only that such took 
place at Landing Zone Ross "about 1968" and was, for 
obvious reasons, not reported.  Thus, this incident is 
incapable of verification.  

The veteran also mentioned two other stressful incidents in 
service, including an instance where an officer made the 
veteran salute him, even though doing purportedly so made him 
vulnerable to sniper fire, and another in which he was placed 
in charge of a group of five men who "liked to do drugs."  
While the veteran may have perceived danger in these 
incidents, he did not report that such resulted in his 
actually being fired upon or his position otherwise coming 
under attack.  They are therefore not indicative of the 
veteran's participation in combat.  In any event, as with the 
other reports of in-service stressors, the veteran's vague 
and overly ambiguous detail concerning these incidents would 
render any attempt at verification an exercise in futility.

In short, the evidence of record does not corroborate the 
veteran's account of the many stressors indicated.  Because 
the veteran has provided only vague accounts of his alleged 
stressors, such cannot be independently verified as required 
by 38 C.F.R. § 3.304(f).  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) [VA's duty to assist a veteran in developing 
the facts and evidence pertinent to a veteran's claim is not 
a one-way street.].  In short, the veteran has presented a 
grab-bag of assorted incidents, none of which can be 
verified.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

Accordingly, element (2) of 38 C.F.R. § 3.304(f) has not been 
met, and the veteran's PTSD claim fails on that basis.  

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.


REMAND

The veteran is also seeking service connection for peripheral 
neuropathy and a skin condition.  His essential contention is 
that these disabilities are related to herbicide exposure in 
Vietnam.

Reason for remand

The RO denied the veteran's service connection claim for 
peripheral neuropathy on the basis that although peripheral 
neuropathy is one of the presumptive conditions associated 
with herbicide exposure under 38 C.F.R. § 3.309(e), this 
condition did not appear "within weeks or months of exposure 
to an herbicide agent and resolve within two years of the 
date of onset" as required by the regulations.  See 
38 C.F.R. § 3.309(e), Note 2 (2004).  [The veteran's 
peripheral neuropathy was not diagnosed for over a decade 
after his separation from active duty and is non-transient in 
nature].  The RO also denied the veteran's service connection 
claim for a skin condition because the veteran's diagnosed 
"chronic skin rash" is not one of the presumptive 
conditions associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e).

However, the United States Court of Appeals for Federal 
Circuit has held that a claimant is not precluded from 
presenting proof of direct service connection even though his 
disability is not among those statutorily enumerated for 
presumptive service connection.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Thus, although non-transient 
peripheral neuropathy and a "chronic skin rash" are not one 
of the presumptive conditions listed in 38 C.F.R. § 3.309(e), 
the veteran may still be able to establish service connection 
on a direct basis.

As outlined above, to establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.  In Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) the Court held that where there is evidence of 
record satisfying the first two requirements for service 
connection (current disability and in-service disease or 
injury), but no competent medical evidence addressing the 
third requirement (a nexus between the current disability and 
active service), VA must obtain a medical nexus opinion.

The medical records currently associated with the claims file 
include various diagnoses of peripheral neuropathy and 
contain multiple references to a "chronic skin rash."  The 
first Hickson element has arguably satisfied.  Service 
medical records are negative for either treatment or 
diagnosis of peripheral neuropathy.  However, the veteran's 
Vietnam service meets the criteria for presumed in-service 
herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  Service medical records 
also include a diagnosis of seborrheic dermatitis.  Element 
(2) is therefore met as to each claimed disability.

None of the medical records currently associated with the 
veteran's VA claims folder offer an opinion as to a possible 
causal relationship between the veteran's peripheral 
neuropathy and/or skin condition and any incident of service, 
including his presumed exposure to herbicides.  The Board 
finds that a VA nexus opinion is necessary to decide the 
claim.  The evidence of record in this case includes evidence 
of current disability (the veteran has been diagnosed with 
peripheral neuropathy and possibly has a skin condition), and 
evidence of an in-service injury (he was presumably exposed 
to herbicides due to his service in Vietnam and was diagnosed 
with dermatitis while on active duty).  However, no medical 
nexus opinion is present which would serve to causally relate 
the two.  In such situations, the case must be remanded to 
the RO for the purpose of obtaining a medical nexus opinion.  
See Charles, supra.

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should arrange for examination of 
the veteran to determine the current 
nature and severity of his peripheral 
neuropathy and claimed skin condition.  
The veteran's VA claims file should be 
made available to and reviewed by the 
examiner(s) prior to the examination(s).  
An opinion should be expressed as to 
whether the veteran has a skin disorder.  
If the veteran is found to have a skin 
disorder, an opinion should be expressed 
as to whether such is related to any 
incident of service, including his in-
service diagnosis of sebhorrhic 
dermatitis and/or his presumed exposure 
to herbicides.  Similarly, an opinion 
should be expressed as to whether the 
veteran's peripheral neuropathy is 
related to any incident of service, 
including presumed herbicide exposure.  A 
report of the examination(s) should be 
associated with the veteran's VA claims 
folder.

2.  Thereafter, VBA should readjudicate 
the issues of entitlement to service 
connection for peripheral neuropathy and 
a skin condition.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


